t c memo united_states tax_court terrie ann hellman petitioner v commissioner of internal revenue respondent docket nos 29272-11l 30004-11l filed date terrie ann hellman pro_se diane l worland and timothy a lohrstorfer for respondent memorandum opinion chiechi judge these consolidated cases are before the court on respon- dent’s respective motions for summary_judgment respondent’s motions the court will grant respondent’s motions in these cases petitioner filed respective responses to respondent’s motions petitioner’s responses and respondent filed respective replies to petitioner’s responses background the record establishes and or the parties do not dispute the following petitioner resided in nevada at the time she filed the petitions in these cases on date petitioner incorporated specialty staff inc specialty staff under the laws of the state of delaware from the time petitioner incorpo- rated specialty staff until at least date she was its sole shareholder president chief_executive_officer and director on date the same date on which petitioner incorporated specialty staff she opened a checking account specialty staff checking account in specialty staff’s name from the time petitioner opened the specialty staff checking account until at least date she had sole signatory authority over that account during and petitioner received checks from specialty staff’s clients deposited them into the specialty staff checking account and issued checks and initiated wire transfers to pay specialty staff’s operating_expenses during each of the quarters ended date and june september and date petitioner caused specialty staff to withhold federal employment_taxes taxes from the wages of its employees petitioner failed to remit those taxes to the internal_revenue_service irs and instead knowingly used them to pay specialty staff’s operating_expenses on or around date petitioner filed form_941 employer’s quarterly federal tax_return form for specialty staff for each of the quarters ended date date and date in those forms petitioner showed employment_tax balance s due of dollar_figure dollar_figure and dollar_figure respectively petitioner did not remit any employ- ment tax_payments with those form sec_941 on or around date petitioner filed form_941 for specialty staff for the quarter ended date in that form_941 petitioner claimed an employment_tax overpayment of dollar_figure respondent determined that specialty staff had a balance due of employment_tax for the quarter ended date of dollar_figure not dollar_figure respondent determined that specialty staff did not overpay its employment_tax for the quarter ended date and that it had a balance due of employment_tax of dollar_figure for that quarter the court will sometimes refer collectively to the respective employment_tax balance s due that petitioner showed in the form sec_941 that she filed for specialty staff for the quarters ended date and date and the respective balances due of employment_tax that respondent determined specialty staff had for the quarters ended date and date as specialty staff’s unpaid tax_liabilities on date respondent sent letter trust funds recovery penalty letter letter to petitioner by certified mail in that letter respon- dent proposed to assess against petitioner the following penalties under sec_6672 with respect to specialty staff’s unpaid tax_liabilities quarter ended penalty under sec_6672 dollar_figure dollar_figure dollar_figure dollar_figure the u s postal service usps made multiple attempts to deliver letter to petitioner but was unable to do so on date the usps returned that letter to respondent with the envelope marked return to sender-- unclaimed--unable to forward on date respondent assessed against petitioner the amounts of the penalty under sec_6672 with respect to specialty staff’s unpaid tax_liabilities that respondent had proposed in letter all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure the court shall refer collectively to any unpaid amounts of the penalty under sec_6672 with respect to specialty staff’s unpaid tax_liabilities that continued on date respondent issued to petitioner a notice_of_levy on your state tax refund--notice of your right to a hearing notice_of_levy regarding petitioner's unpaid sec_6672 liability with respect to specialty staff’s unpaid tax_liability for the quarter ended date on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of tax_lien with respect to petitioner's unpaid sec_6672 liability petitioner timely submitted to respondent form request for a collection_due_process or equivalent_hearing form with respect to the notice_of_levy levy form and a separate form with respect to the notice of tax_lien lien form in the levy form petitioner inter alia requested a hearing with respondent's appeals_office appeals_office with respect to the notice_of_levy in that form petitioner indicated that she disagreed with the levy on her state_income_tax refund because based on over almost months of attempting to get the irs to understand the error made based on the revenue offocer sic not being truthful in information provided the irs has assessed the trp trust fund recovery penalty on myself personally my irs tax continued respondent assessed against petitioner as well as interest as provided by law as petitioner's unpaid sec_6672 liability refund and now my state refund have illegally been levied may i please request someone review this quickly in the lien form petitioner inter alia requested a hearing with the appeals_office with respect to the notice of tax_lien in that form petitioner indicated that she disagreed with the filing of the tax_lien because this assessment on myself personally is related to actions taken by the ro revenue_officer in a business matter we have submitted to the us tax_court and are expecting a favorable decision as in jan the tax_court found in favor of the business that an ro refusing subordination caused extensive damage to the corporation and pro- hibited repayment of taxes in the lien form petitioner also requested withdrawal of the filed tax_lien on the following ground because this is a trp trust fund recovery penalty related to a business employment_tax situation our business irs matter is now in the us tax_court awaiting a decision as we were denied subordination which caused detremential sic damage on date respondent’s settlement officer who was assigned to petitioner’s levy form and petitioner’s lien form settlement officer sent two separate letters to petitioner one with respect to each of those forms in those respective letters inter alia the settlement officer acknowledged receipt of petitioner’s levy form and petitioner’s lien form and scheduled a telephonic appeals_office hearing petitioner’s hearing with petitioner with respect to the notice_of_levy and the notice of tax_lien pincite a m on date on date petitioner and the settlement officer had a telephone conversation regarding petitioner’s hearing during that telephone call petitioner inter alia advised the settlement officer that she had not received the letter because she had been out of town on business on date the settlement officer made the following entry in his case activity records very large package from tp she ha sec_4 petitions in tax_court the one that is connected with my cdp collection_due_process tfrp trust fund recovery penalty is 5217-11-l court document states the taxpayer relocated its business and the documents were mailed to her previous addrs the documents state motion to dismiss for lack of jurisdiction the taxpayer states she has not had an opportunity to dispute this tfrp however did rec’d other periods but not for records show the notice was issued to the addr sec_3 times and tp states she was out of town on business per my review of the case file and because tp has not had a opportu- nity to dispute the tfrp case will be sent to the field on date the settlement officer transferred petitioner’s levy form and petitioner’s lien form to the appeals_office in indianapolis indiana on date respondent’s settlement officer with the appeals_office in indianapolis indiana who was assigned to petitioner’s levy form and petitioner’s lien form indianapolis settlement officer sent a letter to petitioner in that letter inter alia the indianapolis settlement officer scheduled for date a telephonic appeals_office hearing with petitioner with respect to the notice_of_levy and the notice of tax_lien and requested that petitioner submit before the date of that scheduled hearing a completed form 433-a collection information statement for wage earners and self-employed individu- als and a signed federal_income_tax return for petitioner’s taxable_year on date the indianapolis settlement officer made the following entry in his case activity records rec’d l3855 tp moved left no forwarding address udel i checked idris and accurint no new address info found i called the cell tp listed on id’d vms as terrie only lmcb explaining hearing letter returned no forwarding address and i am trying to schedule the hearing she requested on date petitioner telephoned the indianapolis settlement officer provided him with an updated mailing address and requested a face-to- face appeals_office hearing with respect to the notice_of_levy and the notice of tax_lien also on date the indianapolis settlement officer sent a letter date letter to petitioner at the address that she had provided to him during the telephone call that she had made to him earlier that day that letter stated in pertinent part this letter is to follow up our phone conversation this afternoon concerning the hearings you requested my scheduling those hearings by letter dated date and that letter being returned undeliverable to me by the u s postal service in that letter i had set a telephone hearing for date pincite pm eastern time during our conversation today i agreed to re-schedule the hearing to a face-to-face hearing in our offices located at the address shown above on date pincite pm please see the enclosed original letter setting the hearing i am still requesting the following items within days of the date of this letter a completed form 433-a collection information statement for wage earners and self-employed individuals signed tax_return s for the following tax periods our records indicate they have not been filed type of tax income_tax period or periods i cannot consider collection alternatives at your conference without this information please contact me with any questions or concerns you have regarding this letter or the cdp procedures my telephone number is listed above on date petitioner sent by facsimile fax a letter date letter to the indianapolis settlement officer in response to his date letter that letter stated in pertinent part pursuant to the receipt of your letter dated date and the inclusion in that letter of a copy of your letter date please allow this correspondence to serve as confirmation of receipt within the context of your date letter you have re- quested i provide a completed form 433-a and provide a signed tax_return for period sec_12 i would like to point out that actually an extension was filed on behalf of both myself and the specialty staff inc corporation this extension was to provide additional time due to the extreme financial duress both i and the specialty staff inc corporation were experiencing as a result of the irs collection activities the magnitude of this inflicted duress ultimately resulted in the corporation ceasing operations and myself personally suffering financially to the point of being evicted from my home as a result specialty staff inc has not been able to close out its books due to lack of access to required_documentation simulta- neously to file my personal return i must have filed the specialty staff inc return the irs collection activity has caused a lack of funding for the business in conjunction with an already depressed economic situation i have not had the financial resources to pay the past due rent and damages to gain control of the documentation required to file either corporate or personal taxes as soon as i am able to recover my personal belongings as a result of losing everything because of irs collection activities i will immedi- ately work to afford an accountant that can prepare both returns i understand from your date letter my lack of having filed both corporate and personal returns will not allow you to consider collection alternatives i have heard the same message for the past months from the irs as it related to payroll_taxes the lack of making payroll deposits prohibits us from considering subordination yet in the economy we have survived in the past three years with bank financing almost null and void if the irs wanted to collect the back taxes allowing us a subordination would have gone a long way to ensuring that was able to be handled no subordination no cash no business no tax returns because no income to pay for them to be prepared with all due respect i would have been timely with both filings had not both myself and specialty staff inc suffered such damage as a result of our taxpayer rights being violated on a different subject matter i noticed the date of your letter is date i shared during our date tele- phone conversation that i had filed within the system of the us tax_court a petition relating to the tax periods included in this upcoming hearing that the us tax_court judge had ruled on date to dismiss this particular petition on the ground of lack of jurisdic- tion but that according to the us tax_court clerk i had a day window in which to file a motion for reconsideration that shared the date letter was actually within that window of response time i did clarify with the us tax_court this past week and the information i was provided was incorrect it was a day window which would have expired date i was informed within the us tax_court rules that all collection activ- ity was suspended while petitions were within the us tax_court domain as a result of being informed that the day window was incorrect i will be submitting a motion for leave-out of time to file a motion to vacate with the us tax_court on this tax period which falls under the us tax_court petition docket number 5217-11-l the motion for leave to file a motion to vacate will be at the us tax_court by thursday date i have also sent them notification of the address change having been essentially homeless for over months i have just now been able to secure some housing and an address in conclusion it is my understanding that all collection activity is suspended until the us tax court's ruling on the motion for leave to file out of time motion to vacate decision i have included a copy of the two motions for your records and will verify with the us tax_court in the am as to if collection activity suspended until motion for leave to file out of time motion to vacate decision determined on date petitioner supplemented her date letter by sending by fax another letter date letter to the indianapolis settle- ment officer that letter stated in pertinent part pursuant to the submission of the motion for leave to file out of time and motion to vacate on date in the us tax_court i have not been advised as of this writing as to this motions posting and or status therefore as you and i have a scheduled appeals hearing on tax periods that fall within the above referenced motions we will need to cancel postpone our tuesday date appeals hearing i am checking again with the us tax_court on monday am date to assess if the motion has been determined otherwise until the motion has been determined it is my understanding we are not to proceed with the trp appeals hearing i am best reached on my cell otherwise upon final determina- tion either with a settlement reached between myself and the irs prior to the date trial date or the outcome of the trial and any appeals we can then proceed with any outstanding matters remaining with the internal_revenue_service on date the indianapolis settlement officer telephoned petitioner in response to her date letter on the same date petitioner sent by fax another letter date letter to the indianapolis settlement officer that letter stated in pertinent part pursuant to our brief telephone conversation today regarding the previously scheduled date appeals hearing for me as it relates to the tfrp the irs is attempting to assess please allow this correspondence to serve as confirmation of what we discussed your call to me was based on the fax you received from me dated date within which i shared the recent status of events this sharing included copies of the us tax_court trial dates that have been set for date during our telephone conversation you kindly explained again that the personal trust fund recovery penalty was not associated with the pending cases within the us tax_court proceedings i shared i understood that component but that due to what is contended by us the provision of information provided to the specialty staff inc corporation in date was believed by us to be accurate and true the enclosures that accompanied the form the irs sent by certified mail resulted in the corporation making decisions again based on what we believed to be accurate and truth information it was identified in a set of letters received from the irs on date and again admitted within us tax_court documents submitted by the irs counsel to the us tax_court that in fact the irs had erroneously sent the specialty staff inc corporation the incorrect form back in date as you and i agreed a corporation and or an individual make the best decisions based on the information available at that time had specialty staff inc been provided the correct form by the irs in date i can assure you a different set of decisions would have been made but as a result the irs error forced the loss of a revenue producing entity and placed the financial burden on to me personally you touched on even if i filed bankruptcy this tfrp would not go away and i was aware of this fact two years ago i thought i could comment on that quickly though as you see i have no intentions of placing either specialty staff inc or myself into bankruptcy which is exactly why i filed the four petitions inside the us tax_court i honestly appreciate your listening and understanding the additional duress placed upon myself as it relates to the snowball of events due to erroneous forms being sent i am not able to access the docu- mentation i need to allow for the filing of specialty staff inc ' sec_2010 corporate taxes though an extension filed for both myself and the corporation in order to get you the personal tax returns you seek means i have to be able to as well access the specialty staff inc documentation so as to get the corporate taxes filed first because of the financial devastation upon myself my family some employees of specialty staff inc and some vendors have had to handle from this nightmare those documents are not in my possession at this point they are with my personal belongings which are being held until such time as i can come up with enough funds to pay from the evic- tion of my home the conclusion of our call was that you will be sending me a final chance letter and i will attempt to see if there is any way i can have additional information for you so that the irs can be assured i receive a fair and accurate hearing on this tfrp on date the indianapolis settlement officer sent a letter to petitioner in response to her date letter that letter stated in pertinent part we first spoke on date and scheduled a face-to-face collection_due_process_hearing for today date pincite pm i sent you a letter the same day confirming the hearing we had scheduled the conference letter also asked that you send me the information i needed to consider the issues you raised in your request for a hearing i never received the information from you on sunday date you sent a fax to me stating that due to pending litigation concerning the corporation that gave rise to your personal liabilities in this case your understanding is that we are not to proceed with the appeals hearing i had informed you on septem- ber 19th that litigation involving the corporation did not affect this appeals case concerning your personal liabilities i called you on october 17th and explained again that any pending litigation involving the corporation that gave rise to these personal liabilities has no bearing on this appeals case i also explained your right to either proceed with the requested hearing or withdraw your request you did not choose to withdraw your hearing request and you did not call today for the hearing today i received a fax from you dated date intending to confirm what we discussed over the phone on october 17th a copy of which is attached in the first paragraph you refer to the appeals hearing for me as it relates to the tfrp the irs is attempting to assess i never indicated that the hearing you requested was in regard to anything the irs is attempting to assess against you to clarify for the tax periods included in this cdp case as stated above the irs has made the following assessments of the trust fund recovery penalties tfrp tax period assessment_date penalty amount dollar_figure dollar_figure dollar_figure dollar_figure balance due dollar_figure dollar_figure dollar_figure dollar_figure on date the irs issued cp92 notice_of_levy on your state tax_refund notice of your right to a hearing concerning only the tax period ending this notice included form request for a collection_due_process_hearing you completed form to request a hearing concerning the levy signed it on date at it was received by irs on february on date the irs sent you letter notice_of_federal_tax_lien filing and your right to a hearing notifying you that it was filing a notice_of_federal_tax_lien nftl regarding the following periods and letter also included form request for a collection due pro- cess hearing you completed form signed it on and it was received by irs on therefore the hearings you requested are relative to the filed notice_of_federal_tax_lien nftl for all periods shown above and levy action concerning the tax period only my comments during our phone conversation yesterday were only meant to clarify the following fact pending litigation of the company that failed to pay the taxes resulting in these tfrp assessments has no bearing on appeals’ consideration of your hearing request concerning the nftl filing and levy action in the fax i received from you today you also state that during yester- day’s conversation i touched on even if i filed bankruptcy this tfrp would not go away and i was aware of this fact two years ago this is not at all what i stated on the phone on october 17th in fact what i stated was that even if the company filed bankruptcy it would not affect the irs trying to collect these tfrp assessments from you likewise a company bankruptcy would have no affect on the hearing process which you requested in appeals it seems that a large part of your confusion in these matters is the legal_separation between you and the company and the fact that the company owes employment_taxes for the periods shown above while you owe penalty assessments based on the amount of taxes the company failed to pay for these periods please be advised that we will make a determination in the collection_due_process_hearing you requested by reviewing the collection administrative file and whatever information you have already pro- vided if you would like to provide information for our consideration please do so within days from the date on this letter we will promptly issue you a determination and or decision letter with our findings i look forward to hearing from you if you have questions please call me at the telephone number shown above on date respondent issued to petitioner separate notices of determination concerning collection action s under sec_6320 and or notices of determination one with respect to each of the notice_of_levy and the notice of tax_lien the notice_of_determination with respect to the notice_of_levy levy notice_of_determination stated in pertinent part summary of determination the irs followed all legal and procedural requirements in issuing the letter notice_of_intent_to_levy and notice of your right to a hearing and appeals has determined that the action was appropriate the levy notice_of_determination included an attachment levy notice of determi- nation attachment that stated in pertinent part summary and recommendation the irs followed all legal and procedural requirements in issuing the l1058 and appeals has determined that the action was appropriate brief background the settlement officer sent you a letter dated date which scheduled the telephone hearing for date and requested form 433-a collection information statement for wage earners and self-employed individuals the letter also requested a copy of form_1040 for tax_year because irs records indicated that this return had not been filed the information was due by date on september 19th the settlement officer received the september 13th letter returned as undeliverable because you had moved and left no forwarding address he called your cell phone number obtained your new address confirmed that you wished to have a face-to-face hearing and agreed to hold the hearing on date he then sent the original letter with a cover letter documenting this new hearing date and requesting the necessary financial information and tax_return copy by date unfortunately you failed to provide the required information discussion and analysis verification of legal and procedural requirements based on the facts presented in the administrative file the settlement officer has verified that all requirements of various applicable law and administrative procedures have been met with the best information available the requirements of vari- ous applicable laws have been met the assessment was made on the applicable collection_due_process_notice periods per sec_6201 sec_6321 provides for a statutory lien when a taxpayer neglects or refuses to pay a tax_liability after notice and de- mand sec_6303 requires notice_and_demand be given within days after making assessment of a tax notice can be sent by mail to the taxpayer’s last_known_address transcripts show this notice was sent to you via regular mail for this period there was a balance due when the collection_due_process_notice was issued per sec_6322 and sec_6331 sec_6331 requires that the service notify a taxpayer at least days before a notice_of_levy can be issued sec_6330 provides that no levy may be made unless the service notifies a taxpayer of the opportunity for a hearing with appeals a final notice-notice of intent to levy and your right to a hearing was sent to you by certified mail on transcripts show that this notice was mailed to you the statute for collection has been suspended since while this appeal has been pending you were given the opportunity to raise any relevant issue relating to the unpaid tax or the proposed levy at the hearing in accordance with sec_6330 the settlement officer assigned to hear your case has had no prior involvement with respect to this liability either in a previ- ous appeals hearing or in compliance activities the collection_division followed all legal and procedural requirements and the action taken or proposed actions were appropriate under the circumstances issues raised by the taxpayer in your hearing request you state that you do not agree with the issuance of the l1058 and the planned enforcement action because your business’s tax matter is in the u s tax_court in response to your hearing request the settlement officer spoke with you on sep- tember and scheduled a face-to-face hearing for you on date he also explained during this call that the pending court cases in which your business is involved have no bearing on the fact that irs had issued the l1058 in anticipation of taking enforce- ment action concerning the trust fund recovery penalty tfrp you owe personally on date you sent a facsimile communication to the settlement officer which he received on october 17th the communi- cation stated that the motion you filed in tax_court concerning you business’s suit against irs has not been determined it is your under- standing you were not to proceed with the appeals hearing you stated that you wanted to cancel postpone the hearing despite the explanation documented above you still wished to maintain that the pending tax_court case for your company has some impact on this cdp cases concerning your individual tfrp assessments the settlement officer contacted you on october 17th and advised you once again that any pending litigation involving your business has no impact on this cdp hearing or the intent of the irs collection_division to proceed with enforcement action to collect this tfrp assessment he explained your right to withdraw your hearing re- quest if you did not wish to proceed with the hearing he also ad- vised you that if you chose to withdraw your hearing request you could only qualify to request an equivalent_hearing within one year of the date of the l1058 the settlement office r also advised you that he had not received the necessary financial information or a copy of form_1040 for however he agreed to extend an additional two weeks to date for you to provide any information you wanted him to consider along with the requested financial information and tax_return so that he could consider collection alternatives no further information or communication has been received from you as of the date of this notice_of_determination you stated that you dispute the liability but you provided no informa- tion in support of this dispute no other issues were raised balancing the need for efficient collection with taxpayer concern that the collection action be no more intrusive than necessary sec_6330 requires that the appeals employee consider whether any collection action balances the need for the efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necessary due to your failure to pay the liability the action taken by the irs was appropriate in that the liability was appropriately assessed and is due and owing and you have made no arrangements to repay the contemplated enforcement action balances the need for efficient collection with your concern over the intrusive- ness of the action the notice_of_determination with respect to the notice of tax_lien tax_lien notice_of_determination stated in pertinent part summary of determination the irs followed all legal and procedural requirements in filing the notice_of_federal_tax_lien and issuing the l3172 and appeals has determined that the action was appropriate the tax_lien notice_of_determination included an attachment tax_lien notice_of_determination attachment that was essentially the same as the levy notice of determination attachment except that the tax_lien notice_of_determination attachment stated as follows with respect to the notice of tax_lien balancing the need for efficient collection with taxpayer concern that the collection action be no more intrusive than necessary sec_6330 requires that the appeals employee consider whether any collection action balances the need for the efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necessary due to your failure to pay the liability the action taken by the irs was appropriate in that the liability was appropriately assessed and is due and owing and you have made no arrangements to repay the filing of the nftl balances the need for efficient collection with your concern over the intrusiveness of the action on date the court issued an order granting respondent’s motion in the case at docket no 29272-11l to remand that case to the appeals_office on date the indianapolis settlement officer held a supplemental appeals_office hearing with petitioner with respect to the notice_of_levy on date respondent issued to petitioner a supplemental notice_of_determination concerning collection action s under sec_6320 and or supplemental notice_of_determination with respect to the notice_of_levy that notice stated in pertinent part summary of determination the irs followed all legal and procedural requirements in issuing the letter cp92 notice_of_levy on your state tax_refund - notice of your right to a hearing and appeals has determined that the action was appropriate you do not qualify for and did not propose a collection alternative such as an installment_agreement or offer_in_compromise due to your failure to comply with the return filing_requirements the supplemental notice_of_determination included an attachment that stated in pertinent part summary and recommendation the irs followed all legal and procedural requirements in issuing letter cp92 notice_of_levy on your state tax_refund - notice of your right to a hearing and appeals has determined that the action was appropriate you do not qualify for and did not propose a collection alternative such as an installment_agreement or offer_in_compromise due to your failure to comply with the return filing_requirements brief background on date the u s tax_court remanded this case to irs office of appeals and it was reassigned to the settlement officer who had recommended issuance of the original notice_of_determination the order remanding the case was based on the motion to remand with the purpose of verifying that the subject of the collection due the court will sometimes refer collectively to the levy notice_of_determination as supplemented by the supplemental notice_of_determination and the tax_lien notice_of_determination as the notices of determination as supplemented process action in the notice_of_determination was a letter cp92 notice_of_levy on your state tax_refund - notice of your right to a hearing and that all requirements for a state_income_tax refund levy offset and letter cp92 were met you were also to be afforded an opportunity to submit a collection alternative if you qualified the settlement officer was advised that you had requested that the supplemental hearing be held as soon as possible therefore on date the settlement officer sent a letter to you at the address you provided irs area_counsel attorney diane worland scheduling the supplemental cdp hearing for date the letter also required that form_1040 for and form 433-a collection infor- mation statement for wage earners and self-employed individuals be provided by date the settlement officer's letter was returned undeliverable on date and on this date the settlement officer called your cell phone to obtain a good address and confirm the hearing you advised that you did not have an address but thought the date date would work you stated you would make sure the date and time would work and would call the settlement officer back to confirm by march 27th you had not called the settlement officer to confirm the hearing on the 28th so the settlement officer called you you advised that you thought you had called and left a message confirm- ing the hearing date and time but the settlement officer explained he had never received such a message you advised that you would be at the face-to-face hearing on date pincite pm on march 28th you called the settlement officer in the morning and left a message requesting to reschedule the hearing you indicated that you had form 433-a prepared but you had not been able to prepare the delinquent tax_return for because you needed to file your personal return for and your business return for before you could file your personal return for you requested additional weeks to file the returns the settlement officer called you back to discuss your request after clearly explaining the purpose of the remand by the tax_court based on the motion to remand and that our office could consider collection alternatives if you qualified by being in filing compliance and providing all required financial information the settlement officer agreed to reschedule the hearing to date pincite am you agreed and stated you would appear for the hearing and would fax the form 433-a the form 433-a was not faxed but you provided it during hearing on date legal and procedural requirements based on the facts presented in the administrative file the settlement officer has verified that all the requirements of various applicable law and administrative procedures have been met with the best information available the requirements of vari- ous applicable law or administrative procedures have been met the assessment was made on the applicable collection_due_process_notice periods per sec_6201 sec_6321 provides for a statutory lien when a taxpayer neglects or refuses to pay a tax_liability after notice and de- mand sec_6303 requires notice_and_demand to be given within days after making assessment of a tax notice can be sent by mail to the taxpayer's last_known_address tran- scripts show this notice was sent to you via regular mail for this period there was a balance due when the collection_due_process_notice was issued per sec_6322 and sec_6331 sec_6331 requires that the service notify a taxpayer at least days before a notice_of_levy can be issued sec_6330 provides that no levy may be made unless the service notifies a taxpayer of the right to a hearing with appeals before such levy is made sec_6330 provides an exception to the notice requirements when the secretary has served a levy on a state to collect a federal tax_liability from a state tax_refund this section also provides that a taxpayer shall be given the opportunity for the hearing within a reasonable period of time after the levy sec_301_6330-1 explains that sec_6330 does not require the commissioner to provide notification of a taxpayer's right to a cdp hearing prior to issuing a levy to collect state tax refunds however the commissioner prescribed procedures to give a taxpayer notice of the right to and the opportunity for a cdp hearing with appeals with respect to a levy on a state tax_refund within a reasonable_time after the levy has occurred the notification required to be given following a levy on a state tax_refund is referred to a s a post-levy cdp_notice the statute for collection has been suspended since while this appeal has been pending you were given the opportunity to raise any relevant issue relating to the unpaid tax or the proposed levy at the hearing in accordance with sec_6330 the settlement officer assigned to hear your case has had no prior involvement with respect to this liability either in a previ- ous appeals hearing or in compliance activities except for the original cdp hearing determination and the notice of determi- nation issuance the collection_division followed all legal and procedural requirements and the actions taken were appropriate under the circumstances issues relating to the unpaid liability the u s tax_court remanded this case to irs office of appeals so that we could explain that the subject of the collection_due_process action in the original notice_of_determination is a letter cp92 notice_of_levy on your state tax_refund - notice of your right to a hear- ing cp92 rather than letter notice_of_intent_to_levy and notice of your right to a hearing l1058 based on your cdp hearing request you were aware at the time of the request that your state_income_tax refund had been levied by the irs the supplemental hearing was held face-to-face in the indianapolis office of appeals on date during the hearing the settlement officer explained the court's specific and limited reason for remanding the case for this supplemental hearing he also explained that the original notice_of_determination erroneously referred to letter l1058 rather than letter cp92 during the supplemental hearing the settlement officer advised that he had verified that irs followed the legal and procedural requirements for the state_income_tax levy program and that he had verified these requirements again today he explained the specific requirements and the basis in law and provided you with the applicable legal citations for reference he also advised you of the chronology of events notices and requirements concerning the status of this liability and informed you that the cp92 was issued on date after the levy and that cp92 explained your post-levy appeal rights in response you asked if all notices and in particular cp92 had been sent certified the settlement officer advised that certified mailing is only required for the cp92 and he provided a copy of the letter cp92 that you had provided with your original hearing request the certi- fied mail parcel number was imprinted at the top verifying that it had been sent certified to you the settlement officer restated that he had verified that all legal and procedural requirements had been met and you concurred stating you had no further questions the settlement officer asked for a completed form 433-a and your and income_tax returns you provided form 433-a but advised that you are still unable to file the delinquent returns you stated you understood that your lack of compliance with the filing_requirements prevented the office of appeals from considering collection alternatives the settlement officer asked for your current address and you stated you did not have an address but would try to provide one for the required issuance of this supplemental notice_of_determination you agreed that you would contact the settlement officer on or before thursday date if you were able to obtain a new address which the settlement officer should use the settlement officer received no further communication from you in any form as of date you did not raise the underlying liability in this supplemental cdp hearing no other issues were raised balancing efficient tax collection with concern regarding intru- siveness sec_6330 requires that the appeals employee consider whether any collection action balances the need for the efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necessary due to your failure to pay the liability the action taken by the irs was appropriate in that the assessed liabili- ties were due and owing and you had made no arrangements to pay the state tax_refund levy balanced the need for efficient collection with your concern over the intrusiveness of the action discussion in the case at docket no 29272-11l petitioner is challenging respondent’s determination in the levy notice_of_determination as supplemented by the supple- mental notice_of_determination to sustain the levy on petitioner’s state_income_tax refund in partial satisfaction of the penalty under sec_6672 that respondent assessed against her with respect to specialty staff’s unpaid tax_liability for the quarter ended date in the case at docket no 30004-11l petitioner is challenging respondent’s determination in the tax_lien notice_of_determination to sustain the filing of a notice of tax_lien regarding the respective penalties under sec_6672 that respondent assessed against her with respect to specialty staff’s unpaid tax_liabilities for the quarters ended date and june september and date because the cases at docket nos 29272-11l and 30004-11l involve disputes over collection actions that respondent took with respect to a common liability ie the penalty under sec_6672 that respondent assessed against petitioner with respect to specialty staff’s unpaid tax_liability for the quarter ended date and involve common questions of law and fact the court consolidated those cases for purposes of opinion with respect to respondent’s motions the court may grant summary_judgment where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the court concludes that there is no genuine dispute as to any material fact regarding the questions raised in respondent’s motions respondent asserts and petitioner agrees that the court should review petitioner’s liability for petitioner’s unpaid sec_6672 liability de novo and should review the determinations that respondent made in the notices of determination with respect to petitioner’s unpaid sec_6672 liability for abuse_of_discretion the court turns first to petitioner’s liability for petitioner’s unpaid sec_6672 liability an employer is required to withhold from an employee’s wages and then pay over to the irs federal_income_tax see sec_3402 sec_3403 and the employee’s share of social_security_tax see sec_3101 sec_3201 and medicare_tax see sec_3101 sec_3201 federal taxes that an employer withholds from an employee’s wages are held to be a special fund in trust for the united_states sec_7501 consequently they are known as trust_fund_taxes see 132_tc_21 ndollar_figure one of the means of ensuring that trust_fund_taxes are collected and paid over to the government is sec_6672 see 1_f3d_932 9th cir that section provides in pertinent part any person required to collect truthfully account for and pay over any_tax who willfully fails to collect such tax or truthfully account for and pay over such tax shall be liable to a penalty equal to the total amount of the tax not collected or not accounted for and paid over sec_6672 liability for the penalty under sec_6672 may be imposed upon any responsible_person who acted willfully in failing to collect or pay over withheld taxes 961_f2d_867 9th cir a responsible_person is one who has the ‘final word as to what bills should or should not be paid and when ’ purcell f 3d pincite quoting 250_f2d_312 9th cir failure to collect or pay over withheld taxes is willful when it results from a ‘voluntary conscious and intentional act to prefer other creditors over the united_states ’ id pincite quoting davis f 2d pincite the liability of a responsible_person for the penalty under sec_6672 sec_6672 penalty liability is separate and distinct from the underlying trust fund tax_liability of an employer see 68_f3d_315 9th cir aff’g on this point rev’g and remanding on other points tcmemo_1993_370 132_tc_301 solucorp ltd v commissioner tcmemo_2013_118 at however the irs collects the total amount of the underlying trust fund tax_liability only once see 138_tc_348 to ensure that the total amount of the underlying trust fund tax_liability is collected only once the irs cross-references payments against the trust fund tax_liability of an employer and payments against the sec_6672 penalty liability of a responsible_person see internal_revenue_manual pt date and those payments ultimately reduce the amount of the sec_6672 penalty liability of each responsible_person see weber v commissioner t c pincite in petitioner’s responses petitioner admits the following facts from the time petitioner incorporated specialty staff until at least date she was its sole shareholder president chief_executive_officer and director from the time petitioner opened the specialty staff checking account until at least date she had sole signatory authority over that account during and petitioner received checks from specialty staff’s clients deposited them into the specialty staff checking account and issued checks and initiated wire transfers to pay specialty staff’s operating_expenses during each of the quarters ended date and june septem- ber and date petitioner caused specialty staff to withhold taxes from the wages of its employees petitioner failed to remit those taxes to the irs and instead knowingly used them to pay specialty staff’s operating_expenses the court concludes that the undisputed facts establish petitioner’s liability for petitioner’s unpaid sec_6672 liability however the court understands petitioner to take the position that she should not be required to pay that liability that is because according to petitioner respondent abused respondent’s discretion in filing a notice of tax_lien with respect to specialty staff’s unpaid tax_liabilities and then refusing to withdraw that notice or subordinate the lien to certain security interests in specialty staff’s receivables as required by specialty staff’s prospective creditors as a precondition to obtaining certain loans from those prospective creditors petitioner asserts that if respondent had not abused respon- dent’s discretion in taking the foregoing actions specialty staff would have been able to borrow money to satisfy specialty staff’s unpaid tax_liabilities and she would not have been subjected to liability for any penalty under sec_6672 with respect to those liabilities the court rejects petitioner’s assertions in support of her position that she should not be required to pay petitioner’s unpaid sec_6672 liability the court concludes that petitioner is liable for petitioner’s unpaid sec_6672 liability the court turns next to the determinations that respondent made in the notices of determination as supplemented with respect to petitioner’s unpaid sec_6672 liability it is petitioner’s position that respondent abused respon- dent’s discretion in making those determinations in support of that position petitioner advances the following argument petitioner’s argument in the respec- tive petitions in these consolidated cases the irs should not be permitted to continue collection activities while related events awaiting us tax_court decisions specifically when the pending dockets have all correlation to the collection_due_process of the irs in previous matters as the court understands petitioner’s argument petitioner is arguing that respondent abused respondent’s discretion in attempting to collect petitioner’s unpaid sec_6672 liability while the case specialty staff case that specialty staff commenced in the court with respect to specialty staff’s unpaid tax_liabilities was pending as discussed above the sec_6672 penalty liability of a responsi- ble person is separate and distinct from the trust fund tax_liability of an employer see mason v commissioner t c pincite solucorp ltd v commissioner at the irs is not required to suspend efforts to collect the sec_6672 penalty liability of a responsible_person pending the outcome of a proceeding before the court involving the trust fund tax_liability of an employer see solucorp ltd v commissioner at the court concludes that respondent did not abuse respondent’s discretion in attempting to collect petitioner’s unpaid sec_6672 liability while the specialty staff case was pending before the court based upon the court’s examination of the entire record before it the court concludes that the determinations that respondent made in the levy notice_of_determination as supplemented by the supplemental notice_of_determination and the lien notice_of_determination with respect to petitioner’s unpaid sec_6672 liability should be sustained the court has considered all of the contentions and arguments of the parties that are not discussed herein and the court finds them to be without merit irrelevant and or moot on the record before the court the court will grant respondent's motions to reflect the foregoing orders granting respondent’s motions and decisions for respondent will be entered
